DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “liquid taking ropes”. It is unclear if this term means that the ropes somehow contain liquid which is not supported in the specification since the liquid is added to the bottle via the mouths. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent Application Publication No. 2019/0365988).
As to Claim 1, Kim discloses a liquid taking device, comprising a liquid taking bottle (#10), a heavy ball (#30) and two liquid taking ropes (#73, Rope above #17), wherein the liquid taking bottle (#10) has a first mouth (#19) and a bottom (#15) opposite to the first mouth; the heavy ball (#30) is disposed inside the liquid taking bottle (#10) and has a diameter larger than a diameter of the first mouth (Figure 2); one liquid taking rope (#73) is connected to the first mouth of the bottle, and another liquid taking rope (Rope above #17) is connected to the bottom of the bottle.
As to Claim 2, Kim discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kim also discloses further comprising two gravity block (#17, #40), wherein one gravity block (#40) is connected between one liquid taking rope and the first mouth of the bottle, and another gravity block (#17) is connected between another liquid taking rope and the bottom of the bottle.
As to Claim 3, Kim discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kim also discloses wherein the liquid taking bottle (#10) comprises a first bottle body (#11) and a second bottle body (#15) opposite to the first bottle body; the first bottle body and the second bottle body have opposite ends detachably connected with each other; the opposite ends of the first bottle body and the second bottle body have a diameter larger than the diameter of the heavy ball (#30); and the first bottle body and 
As to Claim 4, Kim discloses the invention of Claim 3 (Refer to Claim 3 discussion). Kim also discloses wherein the bottom of the bottle comprises a second mouth (#55) and a sealing sleeve (#57), and the sealing sleeve is disposed on the second mouth.
As to Claim 7, Kim discloses a method comprising; filling a displacement liquid (#10 receives a liquid) into the liquid taking bottle of the liquid taking device of claim 1 (Refer to Claim 1 discussion); controlling the first mouth of the liquid taking bottle to face downward, and placing the liquid taking device into a liquid to be taken; controlling the first mouth of the liquid taking bottle to face upward, such that the liquid taking device is filled with the liquid to be taken; and controlling the first mouth of the liquid taking bottle to face downward again, and taking out the liquid taking device (The steps are capable of being performed with the structure disclosed by Kim).
As to Claim 9, Kim discloses the invention of Claim 7 (Refer to Claim 7 discussion). Kim also discloses wherein the placing the liquid taking device (#10) into the liquid to be taken comprises controlling the liquid taking rope connected to the bottom of the bottle to suspend the liquid taking device; controlling the liquid taking rope connected to the first mouth of the bottle to be loosened freely; and controlling the liquid taking rope connected to the bottom of the bottle to be descended, and thus lowering the liquid taking device to a designated height (The steps are capable of being performed with the structure disclosed by Kim).
As to Claim 10, Kim discloses the invention of Claim 7 (Refer to Claim 7 discussion). Kim also discloses wherein the controlling the first mouth of the liquid taking bottle to face upward comprises; controlling the liquid taking rope connected to the first mouth to be ascended; and controlling the liquid taking rope connected to the bottom of the bottle to be descended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2019/0365988) alone.
As to Claim 5, Kim discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kim also discloses wherein the bottom of the bottle comprises a ball-filling hole (#16) and a ball-filling hole cap (#16b) and the ball-filling hole cap is arranged on the ball-filing hole. However, Kim is silent about a diameter of the ball-filling hole is larger than the diameter of the heavy ball. At the time of the effective filing date of the invention, it would have been an obvious matter of design choice to make the diameter of the ball-filling hole larger than the diameter of the heavy ball, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to Claim 6, Kim discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Kim is silent about wherein the heavy ball has a surface covered with an elastic layer. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the heavy ball with a surface covered with an elastic layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
As to Claim 8, Kim discloses the invention of Claim 7 (Refer to Claim 7 discussion). However, Kim is silent about wherein the displacement liquid is a liquid having a density smaller than that of brine and does not react with the brine. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the displacement liquid is a liquid having a density smaller than that of brine and does not react with the brine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678